PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Ottah et al.
Application No. 15/530,963
Filed: 29 Mar 2017
For: Esom 11


:
:	DECISION ON PETITION
:
:	
:


This is a decision on correspondence filed March 8, 2022, which appears to be an attempt to file a renewed petition under 37 CFR 1.137(a).  

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not a final agency decision.

The Office mailed a decision dismissing the November 16, 2021 petition on January 28, 2022. In response, applicant filed power of attorneys signed by 3 of 4 joint inventors (Christy Ottah, Ijeona Ottah, and Chikezie Ottah), appointing Chikezie Ottah to prosecute the application. Please note the power of attorney executed by Esom Ottah, filed September 16, 2021, did not appoint anyone to prosecute the application. Therefore, only three of four joint inventors have appointed Chikezie Ottah to prosecute the application.

Furthermore, no renewed petition to revive was filed on March 8, 2022.

To request reconsideration of the January 28, 2022 dismissal, a renewed petition under 37 CFR 1.137(a) must be signed and filed. No additional petition fee is required. Esom Ottah should execute a power of attorney appointing Chikezie Ottah. Then Chikezie Ottah may sign and file a renewed petition on behalf of all the joint inventors.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET